FILE COPY



        David Allan                                                   Gerald B. Phillips,
     EdwardsAppellant/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 7, 2014

                                     No. 04-13-00725-CV

                                  David Allan EDWARDS,
                                         Appellant

                                              v.

                                 Gerald B. PHILLIPS, M.D.,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA-A
                          Honorable Thomas F. Lee, Judge Presiding

                                       ORDER

        Appellant David Allan Edwards is an inmate acting pro se. The reporter’s record was
filed on July 22, 2014, and the appellate record is complete.
        On August 4, 2014, Appellant notified this court that he has not received a copy of the
reporter’s record and is unable to adequately prepare his brief. See TEX. R. APP. P. 38.6. He
moved this court for an extension of time to file his brief.
        Appellant’s motion is GRANTED. The clerk of this court mailed a copy of the reporter’s
record to Appellant on August 7, 2014. See id. R. 20.1(k).
       Appellant’s brief is due THIRTY DAYS from the date of this order. See id. R. 38.6(a).
                                                   poa
                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court